Citation Nr: 1621589	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for depression (now claimed as an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD)).

3. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for loss of balance (now claimed as vertigo).

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for vertigo.

6. Entitlement to a compensable disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and two acquaintances, Ms. J.C. and Ms. A.B.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision which denied service connection for hypertension; a July 2010 rating decision which denied service connection for depression; an August 2011 rating decision which denied a compensable disability rating for bilateral hearing loss; and a January 2012 rating decision which denied service connection for vertigo and continued the noncompensible rating for bilateral hearing loss.  All rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2016, the Veteran testified in a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file. 

As addressed below, in January 2010, the Board issued a decision in which, among other things, it denied service connection for depression and loss of balance.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since the time of the initial denial, which the Board has reopened below, the Veteran has submitted evidence of diagnoses of depression and anxiety, and a subsequent 2013 diagnosis of PTSD.  Further, he has submitted evidence showing a diagnosis of vertigo, to which his claimed loss of balance may be attributed.  In light of the evidence now of record, particularly diagnoses of benign paroxysmal positioning vertigo, depression and PTSD, the Board has recharacterized these reopened claims to more correctly reflect the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for vertigo and an acquired psychiatric disorder, and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On April 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal of service connection for hypertension is requested.

2. A January 2010 decision by the Board denied service connection for depression and loss of balance.  

3. Evidence associated with the claims file subsequent to the January 2010 Board denial includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for depression, is not cumulative or redundant of evidence previously of record.   

4. Evidence associated with the claims file subsequent to the January 2010 Board denial includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for loss of balance, is not cumulative or redundant of evidence previously of record.   


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the appellant of an appeal of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The January 2010 Board decision denying service connection for depression and loss of balance is final.  38 U.S.C.A. § 7105 (West 2014).

3. New and material evidence having been received; the claim for entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).

4. New and material evidence having been received; the claim for entitlement to service connection for loss of balance is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on April 14, 2014, the Veteran notified the Board of his desire to withdraw his appeal of service connection for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   To the limited extent that this decision reopens previously denied and now final claims for service connection depression and loss of balance, a discussion of the duty to notify and assist with regard to that portion of the claim is not necessary at this time.

All Board decisions (but not Board remands) can be appealed to the United States Court of Appeals for Veteran's Claims (Court) by filing a Notice of Appeal (NOA).  An NOA must be filed within 120 days from the date stamped on the front of the Board decision or else the decision becomes final.  See 38 U.S.C.A. § 7104 (West 2014).  Generally, a claim which has been denied in an unappealed decision by the Board may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  However, the exception to this rule provides that a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen claims of service connection for depression (now claimed as depression and PTSD) and loss of balance (now claimed as vertigo).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

A. Depression

In its January 2010 decision, the Board found that the Veteran did not have a current diagnosis of chronic depression.  It noted that in 1991, the Veteran was diagnosed with a single episode of major depression; the Veteran's post-service medical records were otherwise silent as to any complaints, treatment or diagnoses of depression or any other psychological ailment.  

In April 2010, the Veteran notified the RO of the existence of VA treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee.  A review of those records, now associated with the claims file, indicate that the Veteran has a present diagnoses of anxiety and depression, for which he is receiving treatment.   Subsequent records dating as late as June 2013 also show a diagnosis of depression, as well as substance use and PTSD.

The Board finds that this evidence is new in that it was not of record during the prior adjudication of the claim in January 2010.  It is material in that it relates to an unestablished fact necessary to substantiate the claim of service connection, namely, it shows a present diagnosis of and ongoing treatment for an acquired psychiatric condition.  At the very least, as discussed below, it triggers the duty to assist.  Accordingly, the claim is reopened.  

B. 
Loss of Balance

In its January 2010 decision, the Board found that the Veteran did not have a current diagnosis associated with his reported loss of balance.  Specifically, although he was given a diagnosis of otitis media in March 2005 (for which the Board also denied service connection in January 2010), the Veteran had never been diagnosed with a chronic disability manifested by loss of balance.

VA treatment records which have since been associated with the Veteran's claims file show that on September 20, 2011 (See VA Treatment Records, 9/29/2011, p. 8), the Veteran was diagnosed with left benign paroxysmal positioning vertigo (BPPV) with left posterior canalithiasis.  
 
The Board finds that this evidence is new in that it was not of record at the time of the previous denied claim for service connection.  It is material in that it relates to an unestablished fact necessary to substantiate the case, specifically, it shows a present diagnosis to which the Veteran's reported symptoms may be attributed.  At the very least, it triggers the duty to assist, as discussed below.  Accordingly, the claim is reopened.  


ORDER

The appeal of service connection for hypertension is dismissed.

New and material evidence having been associated with the claims file, the previously denied and final claim for service connection for depression (now claimed as depression and PTSD), is reopened; to this limited extent, the appeal is granted.

New and material evidence having been associated with the claims file, the previously denied and final claim for service connection for loss of balance (now claimed as vertigo), is reopened; to this limited extent, the appeal is granted.

REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Court has held that the requirement that a disability "may be associated" with an in-service event, injury or disease, or with another service-connected disability, is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In so holding, the Court noted that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement.  Id.  

In the instant matter, the Veteran has a present diagnosis of BPPV.  In a statement submitted to the RO on December 1, 2011, the Veteran noted that he has experienced issues with loss of balance (vertigo) since he separated from active service.  He is also service connected for bilateral hearing loss and tinnitus.  To date, he has not been afforded a VA examination which addresses the possible etiology of his diagnosed condition, and whether it can be linked to active service, or in the alternative, his service-connected hearing loss or tinnitus.  Accordingly, on remand, the Veteran should be scheduled for such an examination.

With regard to depression, the Veteran has a present diagnosis of PTSD, depression and anxiety.  In September 2013, VA issued a formal finding of lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.  However, lay testimony is sufficient to corroborate a stressor (absent clear and convincing evidence to the contrary) when the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or VA contracted psychiatrist or psychologist) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The Veteran has provided testimony regarding several in-service incidents to which he attributes his PTSD diagnosis.  However, to date, he has not been afforded a VA examination which addresses these possible stressors in connection to his various psychiatric diagnoses.  Accordingly, the Board finds that a VA examination should be provided with regard to this claim.

Finally, concerning the Veteran's bilateral hearing loss, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the Veteran is seeking a compensable rating for bilateral hearing loss.  A review of the record reflects that the Veteran was last afforded a VA audiology examination in June 2011, nearly five years ago.  In his April 2016 Board hearing, he asserted that his hearing loss has worsened.  Accordingly, on remand, the Veteran should be afforded a new VA examination to assess the present state of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any outstanding VA treatment records pertaining to his various psychiatric diagnoses, PBBV, and service-connected hearing loss.

2. After the completion of the above, schedule the Veteran for a comprehensive VA psychiatric examination, to be conducted by a qualified psychiatrist or psychologist.  The complete record, including a copy of this remand, should be made available to the examiner and reviewed in its entirety prior to rendering any opinions.  

The examiner should conduct a thorough examination of the Veteran, to include consideration of all of his reported in-service stressors.  The examiner should then state whether the Veteran meets the diagnostic criteria for PTSD based on his alleged fear of hostile military or terrorist activity during his active service.

As to any acquired psychiatric disorders other than PTSD, to include depression and anxiety, the examiner is requested to opine whether it is at least as likely related to active military service or events therein.

In providing the requested opinions, the examiner should consider the Veteran's PTSD stressor statements, as well as his testimony that he has had psychiatric difficulties since separating from active service.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale for any opinion expressed should be provided, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

3. Schedule the Veteran for a VA examination in connection with his claim for service connection for BPPV.  The complete record, including a copy of this remand, should be made available to the examiner and reviewed in its entirety prior to rendering any opinions.  
The examiner should take a detailed history from the Veteran and provide the following opinions:

* Whether it is at least as likely as not that the Veteran's BPPV had onset during active service.

* Whether it is at least as likely as not that the Veteran's BPPV is related to any incident of active service, including any acoustic trauma sustained during service.

* Whether it is at least as likely as not that the Veteran's BPPV is etiologically the result of, or in the alternative, has been worsened beyond its natural progression, by his service-connected bilateral hearing loss and/or tinnitus.

A complete rationale for any opinion expressed should be provided, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that the Veteran is competent to report a history of observable symptomatology.

4. Schedule the Veteran for a new VA audiology examination.  The complete record, including a copy of this remand, should be made available to the examiner and reviewed in its entirety prior to rendering any opinions.  

The examiner should measure and record the Veteran's current level of hearing impairment and employ all appropriate tests.  Test results should include audiometric testing results as well as Maryland CNC results.  The examiner should describe the functional effects caused by the Veteran's hearing disability in the final report.

5. Thereafter, the AOJ should readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied or is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the claims file to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


